COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


DARRELL ROBERTS,                                  §
                                                                    No. 08-14-00089-CR
                     Appellant,                   §
                                                                      Appeal from the
                                                  §
v.                                                                  409th District Court
                                                  §
                                                                  of El Paso County, Texas
THE STATE OF TEXAS,                               §
                                                                    (TC# 20030D01740)
                     Appellee.                    §


                                  MEMORANDUM OPINION

        Darrell Roberts is attempting to appeal his conviction of aggravated robbery. Finding

that Appellant has not timely filed his notice of appeal, we dismiss the appeal for want of

jurisdiction.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The information provided to the Court reflects that

sentence was imposed in open court on October 20, 2004. Appellant did not file a motion for

new trial. Therefore, his notice of appeal was due to be filed on November 19, 2004, thirty days

after the date sentence was imposed in open court. See TEX.R.APP.P. 26.2(a)(1). Appellant did

not file his notice of appeal until March 3, 2014, more than nine years after the deadline.

Accordingly, we dismiss the appeal for lack of jurisdiction.
                                           GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                             -2-